DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed 9/6/22 has been received and considered for examination. Claims 1-5, 7-18, and 20 are presently pending.  The previous claim objection to claim 17 is withdrawn in view of the claim amendment filed 9/6/22.

Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1-5, 7-18 and 20 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  See rejections below.  

Claim Objections
2.	Claim 7 is objected to because of the following informalities:  Claim 7 depends from canceled claim 6.  It appears that claim 7 should depend from claim 1 and will be treated as such for examination.  Appropriate correction is required.

3.	Claim 20 is objected to because of the following informalities:  Claim 20 depends from canceled claim 19.  It appears that claim 20 should depend from claim 1 and will be treated as such for examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the use of the term “femtobucket” in claims 1, 7, 11, 13, and 20 renders the claims indefinite as it is not clear what is included or excluded by the term.  The Applicant’s specification does not define the structure of a “femtobucket” and it is not a term of the art.  Therefore, claims 1-5, 7-18 and 20 are held to be indefinite as the scope of the claims cannot be determined due to the term “femtobucket”.   
	For purposes of examination, the term “femtobucket” is interpreted to mean any generic constant current LED driver.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a duty cycle controller as recited in claim 12.  Therefore, claim 12 fails to further limit the controller of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ervin (US 2018/0343847 A1) in view of Knaus (US 2016/0325109 A1) and Jungwirth (US 2011/0163682 A1).
	Regarding claim 1, Ervin teaches a device for disinfecting and promoting tissue growth in an area of interest (Fig 10-12; para [0032]-[0034] and [0064]), the device comprising: a housing (58; Fig 10-12; para [0032]-[0034]); a UVC emitting light source (20; Fig 10-12; para [0032]) combined to the housing for emitting UVC light outside the housing onto the area of interest (Fig 10-12; para [0032]-[0034]); and
a controller (66 and 56 together; Fig 10-12; para [0032]) combined to the UVC light source for controlling the intensity of the UVC light emitted onto the area of interest (Fig 10-12; para [0032]).  Ervin does not appear to explicitly disclose a duty cycle controller as claimed or a constant current device.  
Knaus teaches a similar device further comprising a constant current device (552; Fig 4; para [0093]; Knaus teaches the current controller 552 can be used to keep the current driven to LED light emitting elements 118, 120 and 122 constant) electrically connected between the power source and the UVC LED for controlling the current to the UVC LED (Fig 4; para [0061], [0090]-[0094] and para [0159]; current controller 552 is located electrically between head control module 104, which is taught to incorporate the power supply, and the multicolor LED array 103, which can include UV light).  Knaus further teaches wherein the controller further comprises a duty cycle controller to modify a pulsating on/off rate of the light source and having a variable frequency square wave generator (Fig 2-4; para [0064] and [0091], [0139]).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have combined the teachings of Knaus with Ervin to have arrived at the device further comprising a constant current device electrically connected between the power source and the UVC LED for controlling the current to the UVC LED, and a duty cycle controller connected to the constant current device and comprising a variable frequency square wave generator in order to more accurately control the amount of current that flows through the UVC LED and the pulsating on/off of the UVC LED.
	The combination of Ervin and Knaus does not appear to explicitly disclose that the variable frequency square wave generator is coupled with a variable resistive element to modify the pulsating rate of the UVC light.  However, Knaus does disclose that a user selects a protocol and inputs it into the user input 112 (see figure 2; para [0054]).  Jungwirth discloses systems for driving UV LED’s (see para [0027]-[0028]) wherein the systems use a potentiometer connected to a microcontroller, wherein when the potentiometer is adjusted the microcontroller recognizes the change and adjusts the pulsing of the UV light (see para [0083]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ervin and Knaus and include a potentiometer as a variable resistance element for a user to control the pulsating on/off rate of the UVC LED as taught by Jungwirth, thereby proving increased control over the operation of the UVC LED’s.
	Regarding claim 2, Ervin further discloses wherein the housing further comprises a front-facing surface (50 and 60 together; Fig 10-12; para [0032]) for orientating toward the area of interest (Fig 10-12; para [0032]; the UVC LEDs 20 are orientated outwards from the device 54 to project the UVC light onto a designated target), wherein the front-facing surface comprises of a depression (50; Fig 10-12; para [0032]) that has positioned therein the UVC emitting light source (Fig 10-12; para [0032]; UVC LEDs 20 are disposed on LED driver 50).
Regarding claim 3, while Ervin also teaches one or more visible light sources positioned in the depression of the front-facing surface of the housing to provide visible light boundaries for the UVC light (Fig 10-12; para [0032] and [0064]), Ervin is silent to the exact number of visible light sources and the exact position of the visible light sources. It is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a pair of visible light sources positioned in the depression of the front-facing surface of the housing on opposite sides of the UVC emitting light source. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have arrived a pair of visible light sources positioned in the depression of the front-facing surface of the housing on opposite sides of the UVC emitting light source, in order to provide visible light boundaries for the UVC light.
	Regarding claim 4, Ervin further discloses wherein the controller further comprises a power source for providing power to the UVC emitting light source (Fig 10-12; para [0032]; Ervin teaches the body 66 of device 54 contains a battery used to power the device) and a switch (24; Fig 10-12; para (0032); The applicant explains that the switch can be in the form of a push button in paragraph [0043] of the application, which is used in the device taught by Ervin) positioned electrically between the power source and the UVC emitting light source for selectively turning on and off the UVC emitting light source (Fig 10-12; para [0032], the power button 24 is used to power device 54 on and off, therefore powering the UVC LEDs 20 on and off).
Regarding claim 5, Ervin further teaches wherein the UVC emitting light source is a UVC light emitting diode (LED) (Fig 10-12; para [0032]). 
Regarding claim 9, Ervin teaches the device further comprising a plurality of UVC emitting light sources (20; Fig 10-12; para [0032]) and Ervin teaches the UVC emitting light source having a wavelength between 240 and 280 nanometers (para [0004]), Ervin is silent as to the wavelength differences between the different UVC emitting light sources. Knaus, however, teaches a similar device further comprising a plurality of UVC emitting light sources with each having a spectral output centered around a different wavelength (Fig 4-5; para [0075] and [0105]; Knaus teaches the light emitting elements 118, 120 and 122 can emit UV light and that the wavelengths of the light emitting elements 118, 120 and 122 can be different). Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to have combined the teachings of Ervin and Knaus to have arrived at the device further comprising a plurality of UVC emitting light sources with each having a spectral output centered around a different specific wavelength, in order to target specific contaminants that are susceptible to specific wavelengths.
Regarding claim 10, Ervin in view of Knaus teach the device of claim 9. While Knaus teaches wherein each of the plurality of UVC emitting light sources is connected to a controller for independent on/off control (Fig 2-4; para [0057]-[0058]; light emitting elements 118 and 120 are both controlled by switch 440, however, the switch is capable of selectively powering only one of the light emitting elements, both of the light emitting elements, or neither of the light emitting elements), Knaus is silent as to each UVC emitting light source being connected to its own controller. However, it is well known in the art that duplication and elimination of parts could have been used to have arrived at each UVC emitting light source having its own controller. Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have arrived at a device wherein each of the plurality of UVC emitting light sources is connected to its own controller for independent on/off control, in order to more easily control! the different UVC emitting light sources.
Regarding claim 11, Ervin in view of Knaus and Jungwirth teach the device of claim 1, and Knaus further teaches wherein the constant current device is a milliamp current to the constant current device (para [0092]; the current controller 552 is capable of providing milliamp current), which is reducible by an analog voltage or a pulse-width modulated signal to the constant current device (Fig 4 and 11; para [0151]), and where the light source is a light emitting diode and the constant current device provides a constant current to the light emitting diode throughout the temperature range of the light emitting diode (Fig 4; para [0092]; the current controller 552 is used to provide a pre-defined constant current regardless of temperature).
Regarding claim 12, Ervin in view of Knaus and Jungwirth teach the device of claim 11, and Knaus further teaches wherein the controller further comprises of a duty cycle controller to modify a pulsating on/off rate of the light source (Fig 2-4; para [0064] and [0091]).

8.	Claim(s) 1, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALLUX MEDICAL, INC. (WO 2008/051918 A2) (hereafter “Allux”) in view of Scharf (US 2016/0151639 A1) and Jungwirth (US 2011/0163682 A1).
Regarding claim 1, Allux teaches a device for disinfecting and promoting tissue growth in an area of interest (Fig 3-4G), the device comprising: a housing (428; Fig 4A-4C; para [0052]); a UVC emitting light source (440; Fig 4A-4C; para [0052]) combined to the housing for emitting UVC light outside the housing onto the area of interest (Fig 4A-4C; para [0052]); and a controller (304; Fig. 3-4G; para [0048 and [0052]; Figure 3 shows an overview of the device, including controller 304, which is combined to
photo-radiation source 318. The delivery source 306 is described more in figures 4A-4G as a handheld device 400 that is combined to light source 440, or photo-radiation source 318, which is combined to controller 304) combined to the UVC light source for controlling the intensity of the UVC light emitted onto the area of interest (Fig 3; para [0048]).
Allux does not specifically teach the device further comprising a constant current device electrically connected between the power source and the UVC LED for controlling the current to the UVC LED.  Scharf, however, teaches a similar device further comprising a constant current device (902; Fig 13; para [0317]) electrically connected between a power source (153; Fig 13; para [0317] and a LED (155; Fig 13; para [0290], [0297] and [0317]; the light delivery element 155 comprises an LED, which may emit UV light) for controlling the current to the LED (Fig 13; para [0317]).  Accordingly, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Allux and Scharf to have arrived at the device further comprising a constant current device electrically connected between the power source and the UVC LED for controlling the current to the UVC LED, in order to more efficiently control the current that is provided to the UVC LED.
The combination Allux and Scharf does not appear to explicitly disclose that a variable frequency square wave generator is coupled with a variable resistive element to modify the pulsating rate of the UVC light.  Jungwirth discloses systems for driving UV LED’s (see para [0027]-[0028]) wherein the systems use a potentiometer connected to a microcontroller, wherein when the potentiometer is adjusted the microcontroller recognizes the change and adjusts the pulsing of the UV light (see para [0083]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Allux and Scharf and include a potentiometer as a variable resistance element connected with a variable frequency square wave generator for a user to control the pulsating on/off rate of the UVC LED as taught by Jungwirth, thereby proving increased control over the operation of the UVC LED’s.
Regarding claim 14, Allux further teaches a light conduit (408; Fig 4A-4C; para [0052]) in electromagnetic communication with the light source for communicating light from the light source to the area of interest (Fig 4A-4C; para [0052]; shaft, or insertion member, 408 is optically coupled to photo-radiation source 440 to allow for electromagnetic communication, such as ultraviolet light; which is on the electromagnetic spectrum).
Regarding claim 15, Allux further teaches the light conduit comprises a core extending the length of the conduit (4A-4D; para [0052]-[0053] and [0063]; In paragraph [0052], Allux teaches the insertion member, or shaft, 408 comprises optical fibers and Allux also teaches in paragraph [0063] that the optical fibers comprise a core material). While Allux teaches a cladding surrounding the core (4A-4G; para [0052] and (0063); In paragraph [0052], Allux teaches the insertion member, or shaft, comprises optical fibers and Allux also teaches in paragraph [0063] that the optical fibers comprise a cladding material surrounding a core material) is removed (para [0072]), and wherein light from a light source that emits light propagates through the core and is emitted from the core along the distal end of the core (para [0052]; the insertion member, or shaft, 408 comprises an optical pathway, which comprises optical fibers, which are emitted through the distal end of the shaft 408) and an embodiment of the light conduit, in which the core and the cladding are exposed at a distal end of the light conduit (Fig 5K; para [0063] and [0067]; the fibers 560, comprising a core surrounded by a cladding material, extend beyond the distal end 558) and Allux teaches that the cladding material can be at least partially removed (Fig 5K; para [0067] and [0072]; if the cladding is partially removed, from the fibers in figure 5K, the core would be exposed), Allux does not specifically teach wherein the cladding surrounds the core up to a distal end of the core, wherein a surface of the core is exposed at the distal end. However, it is also well known that optimizing size, shape, and angles is within the ordinary skill in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to have optimized the size of the cladding material to allow for a removable light conduit, wherein the cladding surrounds the core up to a distal end of the core, and wherein a surface of the core is exposed at the distal end, in order to allow for more light to reach the area of interest.
	Regarding claim 16, Allux teaches wherein the light conduit is a plastic fiberoptic conduit (Fig 4A-4C; para [0015] and [0052]; the insertion member, or shaft, 408 can be a light transmissive plastic) wherein the cladding (Box VIII) that has been removed from the distal end so that light is emitted radially and axially relative to the distal end of the conduit for insertion into a volume of interest for treatment (para [0062]; Allux teaches removing the cladding from the distal end in claim 15 and that the device may be inserted into a nasal cavity).
Regarding claim 17, Allux teaches wherein the light conduit comprises a cylindrical distal end (416; Fig 4A-4C; para [0052]; the distal end 416 is shown to be cylindrical in figures 4A-4C, as is the shaft 408) and wherein light radiates from the cylindrical distal end in three dimensions (Fig 8B; para [0077]; Figure 8B shows a distal end 814 of a photo-radiation device, similar to the distal end 416 shown in figures 4A-4C, and figure 8B also shows the distal end 814 projects non-parallel light beams 872, and 872’. The light beams 872 and 872’ are projecting at non-parallel beams onto a three dimensional structure, which indicates that light radiates in three dimensions from the distal end 814), and wherein the light conduit comprises the core (Box VIII) that channels light from the light source therethrough (4A-4D; para [0052]-[0053] and [0063]; In paragraph [0052], Allux teaches the insertion member, or shaft, 408 comprises optical fibers and Allux also teaches in paragraph [0063] that the optical fibers comprise a core material) and the cladding layer surrounding the core to the beginning of the cylindrical distal end to block light from exiting the core before reaching the cylindrical distal end, wherein the cladding layer is removed from the light conduit at the cylindrical distal end, and wherein the cylindrical distal end is a portion of the core of the light conduit without the cladding layer (para [0072]; Allux teaches that only the cladding may be removed, therefore, the core would still be intact at the distal end).
Regarding claim 18, Allux teaches wherein the UVC emitting light source is a UVC light emitting diode (LED) (para [0039]; Allux teaches that the light emitting device can be a light emitting diode and that the light being emitted can be UVC light).
Regarding claim 20, Allux in view of Scharf and Jungwirth teach the device of claim 11, and Scharf further teaches wherein the constant current device is a milliamp current to the constant current device (para [0317]; the power converter is capable of providing current, therefore it is capable of providing a milliamp current), which is reducible by an analog voltage or a pulse-width modulated signal to the constant current device (para [0042]; the device can be constructed to deliver a pulse-width signal to modulate the light), and where the light source is a light emitting diode (para [0042]) and the constant current device provides a constant current to the light emitting diode throughout the temperature range of the light emitting diode, and wherein the controller further comprises of a duty cycle controller to modify a pulsating on/ off rate of the light source (Fig 13; para [0317]; Scharf teaches the power converter 902 may be a constant current device, which would allow for controlling the current to the fight source throughout the temperature range of the light source).

9.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ervin and Knaus and Jungwirth as applied to claim 1 above, and further in view of Sullivan (USPN 6,896,693).  
Regarding claim 13, Ervin teaches the device of claim 1. While Ervin teaches a plurality of UVC emitting light sources (Fig 10-12; para [0032]-[0033]); a front-facing surface (50 and 60 collectively; Fig 10-12; para [0032]) with a depression (50; Fig 10-12; para [0032]) extending along the front-facing surface with the plurality of UVC emitting light sources positioned in a row in the depression (Fig 10-12; para [0032]); visible light sources for providing visible lighted boundaries for the UVC light, Ervin is silent as to the UVC emitting sources being connected in parallel, the exact number and location of the visible light sources; and a plurality of constant current devices each one of which is connected to a corresponding one of the plurality of UVC emitting light sources to provide a constant current to the corresponding UVC emitting light source throughout the temperature range of the UVC emitting light source. 
It is well known in the art that routine experimentation and various experimental design choices could have been used to position a pair of visible light sources on opposite sides of the UVC emitting light source and that Sullivan teaches a similar device, where the emitting light sources are connected in parallel (LED1A, LED1B, LED2A LED2B, LED3A and LED3B collectively; Fig 7) and a plurality of constant current devices each one of which is connected to a corresponding one of the plurality of UVC emitting light sources to provide a constant current to the corresponding UVC emitting light source throughout the temperature range of the UVC emitting light source (31; Fig 7; col 7, In 56 - col 8, In 3; Sullivan teaches each series of LED arrays is connected to a respective constant current source 31 and also that the constant current source 31 provides constant current under varying temperature conditions). 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to undergo routine experimentation and various experimental design choices, as well as combine the teachings of Ervin, Knaus and Jungwirth with Sullivan to have arrived at the device comprising a plurality of UVC emitting light sources connected in parallel; a pair of visible light sources positioned on opposite sides of the UVC emitting light source; and a plurality of constant current devices each one of which is connected to a corresponding one of the plurality of UVC emitting light sources to provide a constant current to the corresponding UVC emitting light source throughout the temperature range of the UVC emitting light source, in order to have the same voltage applied to each UVC emitting light source, provide a visible boundary for the UVC light and more accurately control the different UVC light emitting sources.

10.	Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ervin in view of Knaus and Jungwirth as applied to claim 1 above, and further in view of Sullivan.
Regarding claim 7, Ervin in view of Knaus and Jungwirth teach the device of claim 1.  Neither Ervin nor Knaus nor Jungwirth teach further comprising a plurality of parallel-connected UVC LEDs that are each controlled by one of a corresponding plurality of parallel connected constant current devices. Sullivan, however, teaches a similar device further comprising a plurality of parallel-connected LEDs (LED1A, LED18, LED2A LED2B, LED3A and LED3B collectively; Fig 7) that are each controlled by one of a corresponding plurality of parallel connected constant current devices (31; Fig 7; col 7, In 56 - col 8, In 3; Sullivan teaches each series of LED arrays is connected to a respective constant current source 31). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Ervin, Knaus, and Jungwirth with Sullivan to have arrived at a device further comprising a plurality of parallel-connected UVC LEDs that are each controlled by one of a corresponding plurality of parallel connected constant current devices, in order to more accurately control the current flow to each UVC LED.
Regarding claim 8, Ervin in view of Knaus, Jungwirth and Sullivan teach the device of claim 7. While Ervin teaches the device further comprising one or more visible light sources to provide visible boundaries for the UVC light and warning of the UVC light (Fig 10-12; para [0032] and [0064]), Ervin is silent to the exact number of visible light sources and the exact position of the visible light sources. It is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a pair of visible light sources on opposite sides of the plurality of UVC LEDs. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have arrived a pair of visible light sources on opposite sides of the plurality of UVC LEDs, to provide visible light boundaries for the UVC light.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799